Case 1:20-cv-00461-JLS-MJR Document 26 Filed 09/24/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KEVIN CURTIS BARBER,
Petitioner,
V. 20-CV-461-JLS-MJR
SHERIFF TIMOTHY HOWARD,

Respondent.

 

DECISION AND ORDER

On April 20, 2020, pro se petitioner Kevin Curtis Barber—a pretrial detainee
in Respondent’s custody—filed a petition for a writ of habeas corpus. Dkt. 1.
On April 21, 2020, this Court referred this case to United States Magistrate Judge
Michael J. Roemer for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B).
Dkt. 2.

On April 28, 2020, Respondent, Sheriff Timothy Howard, moved to dismiss.
Dkt. 5. On May 4, 2020, Barber filed an amended petition, in which he appears to
also allege that his Sixth Amendment speedy trial rights have been violated. Dkt.
7. On May 6, 2020, Barber responded to Respondent’s motion to dismiss. Dkt. 8.
There, for the first time, Barber states that he is seeking habeas relief pursuant to
28 U.S.C. § 2241. Id. at 1. Barber repeats his request for release under Section
2241 in a “Notice of Motion” filed May 26, 2020, in which he also reiterates that he
has been denied a speedy trial and newly asserts that he has been denied

reasonable bail under the Eighth Amendment. Dkt. 9.
Case 1:20-cv-00461-JLS-MJR Document 26 Filed 09/24/20 Page 2 of 4

On June 12, 2020, Barber filed a memorandum of law, which is framed as a
request for “Summary Judgment in [his] favor for release.” Dkt. 10. On June 15,
2020, Judge Roemer requested additional information from the parties. Dkt. 11.
Both Respondent (Dkt. 13) and Barber (Dkts. 14, 15, 16) filed submissions in
response. Barber’s response includes a new claim for double jeopardy and alleged
jurisdiction under 28 U.S.C. § 1331. See, e.g., Dkt. 15, at 1-2.

On July 7, 2020, Judge Roemer issued a Report and Recommendation
(“R&R”) recommending that this Court dismiss Barber’s Petition and Amended
Petition (Dkts. 1, 7), without prejudice, for failure to exhaust state court remedies
and that no certificate of appealability issue. Dkt. 17. The R&R also recommended
that this Court deny Barber’s motion for summary judgment (Dkt. 10).

Barber filed objections on August 3, 2020. Dkt. 21. He also filed a letter to
“give notice of [his] state [petition for a] writ [of] habeas corpus,” sworn to August 5,
2020, “to exhaust [his] state remedy to get the required relief... .” Dkt. 22, at 1.
Respondent’s August 20, 2020 letter response to Barber’s objections states that
Respondent “will rely upon the reasoning and conclusions in the report and
recommendation and respondent’s earlier submissions.” Dkt. 24. Barber replied on
August 31, 2020, largely reasserting his claims. Dkt. 25.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8). A district

court must conduct a de novo review of those portions of a magistrate judge’s
Case 1:20-cv-00461-JLS-MJR Document 26 Filed 09/24/20 Page 3 of 4

recommendation to which objection is made. See 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b)(8).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objection and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts Judge Roemer’s recommendation
to dismiss Barber’s Petition and Amended Petition without prejudice and deny

Barber’s motion for summary judgment.!

 

1 The Court reaches this conclusion while acknowledging the differences in
exhaustion requirements between 18 U.S.C. § 2241 and 18 U.S.C. § 2254. See
Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632-35 (2d Cir. 2001) (noting the
“requirement of administrative exhaustion as spelled out in .. . decisional law” that
applies to Section 2241 petitions, and declining to excuse petitioner’s failure to
exhaust); Razzoli v. Strada, No. 10-cv-4802, 2013 WL 837277, at *2 (E.D.N.Y. Mar.
6, 2013) (explaining that “[b]efore seeking habeas relief under § 2241, .. . prisoners
must exhaust any available administrative remedies, or else justify the failure to
exhaust these remedies,” and holding that petitioner was “not excused from his duty
to exhaust administrative remedies”). This is a Section 2241 case. In addition, the
Court concludes Barber’s commencement of a state habeas case (Dkt. 22) does not
satisfy exhaustion. See Mercado v. Town of Goshen, 20-CV-5399 (LLS), 2020 WL
5210949 (S.D.N.Y. Aug. 28, 2020) (dismissing submission, liberally construed as a
Section 2241 habeas corpus petition, for failure to exhaust; concluding that
“le]xhaustion of remedies requires more than merely filing a state-court habeas
petition”).
Case 1:20-cv-00461-JLS-MJR Document 26 Filed 09/24/20 Page 4 of 4

CONCLUSION

For the reasons stated above and in the Report and Recommendation,
Respondent’s motion to dismiss (Dkt. 5) is granted. Barber’s motion for release and
motion for summary judgment (Dkts. 9, 10) are denied. Barber’s Petition and
Amended Petition (Dkts. 1, 7) are dismissed without prejudice. No certificate of
appealability shall issue. The Clerk of the Court shall close the file.
SO ORDERED.
Dated: September 24, 2020

Buffalo, New York ets
AES Ja. Ke i:

7
fe

 

jou L. orarae -
UNITED STAT DISTRICT JUDGE
